                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JOE HAND PROMOTIONS, INC.,

       Plaintiff,

v.                                                               Case No: 8:19-cv-650-T-36AAS

OSCAR E. GUEVARA, II and LATIN
BAY ENTERTAINMENT LLC,

       Defendants.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on July 23, 2019 (Doc. 20). In the Report and

Recommendation, Magistrate Judge Sansone recommends that Joe Hand’s motion to strike the

answer be granted, that Latin Bay be granted additional time to obtain counsel and submit a notice

of appearance, and that, consistent with the additional time for Latin Bay to obtain counsel, both

defendants be given additional time to submit their answers. All parties were furnished copies of

the Report and Recommendation and were afforded the opportunity to file objections pursuant to

28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 20) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
      (2)   Plaintiff’s Motion to Strike Answer (Doc. 19) is GRANTED.

      (3)   The Clerk is directed to strike Defendant Latin Bay Entertainment, LLC’s Answer

            at docket entry 18.

      (4)   Defendant Latin Bay Entertainment, LLC shall obtain counsel who is admitted to

            practice in the Middle District of Florida. Counsel for Defendant Latin Bay

            Entertainment, LLC shall file a notice of appearance within twenty-one (21) days

            of the date of this Order. Additionally, Defendants Oscar E. Guevara, II and Latin

            Bay Entertainment, LLC, shall respond to the Complaint on or before September

            20, 2019.

      DONE AND ORDERED at Tampa, Florida on August 8, 2019.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                            2
